LEW|S
BR|SBOIS
eiseAARo
aleHuP

Al IOIMVS A| \.AM

\QW`I¢\U|ANNl-l

NNNNNNNNN\_\-_o-\o_o-_o-_\_
M\l¢\'.llAUNo-»¢\¢®~lQ\UlAUNo-‘¢

 

 

Case 3:19-cv-00121-MMD-CBC Document 13 Filed 04/16/19 Page 1 of 15

/

 

 

 

 

 

 

 

 

 

_LAILE:) '____ ascrion
BRUCE c. YoUNG, Eso., Nv BarNo. 5560 _ENTERED __ sERvso oN
PAlGE S. Sl-IREVE, ESQ., NV Bar No. 13773 COUNSEL"PART|ES OF RECORD
LEWIS BRISBOIS BISGAARD & SMITH LLP
6385 S. Rainbow Boulevard, Suite 600
Las Vegas, Nevada 891 18 APR 1 8 2039
TEL: 702.893.3383
FAX: 702.893.3789 (;LERK
Bruce.Young§lewisbrisbois.com D|STllJ??C[i'%rl-“lel?i/XSBRT
Pai e.Shreve lewisbrisbois.com BY: fmqu
Attorneys for Defendant OPTIMUM CX, LLC/ku
F US10N CONTACT CENTERS, LLC

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
MARK PREMO, CASE NO. 3:19-cv-00121-MMD-CBC
Plaintiff,
vs. STIPULATED CONFIDENTIALITY AND
PROTECTIVE ORDER

OPTIMUM CX, LLC, an Arizona limited
liability company fka FUSION CONTACT
CENTERS, LLC; DOES l through 10,
inclusive,

Defendants.

 

 

In order to protect the confidentiality of confidential information obtained by the parties in
connection with this case, the parties hereby agree as follows:

l. Any party or non-party may designate as “Confidential” (by stamping the relevant
page or other otherwise set forth herein) any document or response to discovery which that party
or non-party considers in good faith to contain information involving trade secre';s, confidential
business or financial information, or private information, including protected health information
(“PHI”) as defined by the Health Insurance Portability and Accountability Act (“HIPAA”), that is
subject to protection under the Federal Rules of Civil Procedure and/or other federal and Nevada
laws (“Confidential Information”). Where a document or response consists of ..'nore than one
page, the first page and each page on which Confidential Information appears shall be so

designated.

4838-2299¢8420. l

 

\¢®\l¢\UlAUNl-‘

NNNNNNNNN\-so-\o_o_o_l_\-\o_o_o_
®\l¢\UleUNl-‘¢\b@`lQ\Ul-BUNl-*Q

 

 

Case 3:19-cv-00121~MMD-CBC Document 13 Filed 04/16/19 Page 2 of 6

2. With regard to “PHI” as defined in HIPAA and it regulations (the defin ltions for which
are found in 45 C.F.R. 160.103), the parties agree that Pl-H that is not relevant to the legal claims being
pursued by Plaintiffs may be redacted from any production of documents, including electronically
stored information (“ESI”) subject to any discovery orders on record in this action. To the extent that
there is a dispute regarding whether any such PHI is relevant to Plaintiffs’ claims, the Parties agree to
meet and confer regarding the relevance of such PHI. lf the Parties are unable to agree regarding the
relevance of such PHI, the Parties shall follow the procedures described in Paragraph 9, below.

3. A party or non-party may designate information disclosed during a c`eposition or in
response to written discovery as “Confidential” by so indicating in said response or on the record
at the deposition and requesting the preparation of a separate transcript of such materia|.
Additiona|ly a party or non-party may designate in writing, within twenty (20) days after receipt
of said responses or of the deposition transcript for which the designation is proposed, that specific
pages of the transcript and/or specific responses be treated as “Confidential” lnfcrmation. Any
other party may object to such proposal, in writing or on the record. Upon such objection, the
parties shall follow the procedures described in Paragraph 8 below. Afier any designation made
according to the procedure set forth in this paragraph, the designated documents or information
shall be treated according to the designation until the matter is resolved according to the
procedures described in Paragraph 8 below, and counsel for all parties shall be responsible for
making all previously unmarked copies of the designated material in their possession or control
with the specified designation.

4. All information produced or exchanged in the course of this case, including
deposition testimony or video (0ther than information that is publicly available), shall be used by
the party or parties to whom the information is produced solely for the purpose of this case,

5. Except with the prior written consent of other parties, or upon prior order of this
Court obtained upon notice to opposing counsel, Confidential lnfonnation shall not be disclosed to
any person other than:

a. counsel for the respective parties to this litigation, including in-house

counsel and co-counsel retained for this litigation;

4333-2299-8420.1 2

 

LEWIS
BRlsBois
BlSGAARD
&Ml'l l.|.P

AIIMVS Al LAW

\¢®\l¢\UIAUNr-¢

NNNNNNNNNi-¢c_l-nl_l_o_i-o_i_o_
®\l¢\Ul-BWN_¢\G®~|¢\UIAUNl-¢Q

 

 

 

Case 3:19-cv-00121-MMD-CBC Document 13 Filed 04/16/19 Page 3 of 6

b. employees of such counsel;

c. individual defendants, class representatives, any officer or employee of a
party, to the extent deemed necessary by Counsel for the prosecution or
defense of this litigation;

d. consultants or expert witnesses retained for the prosecution or defense of
this litigation, provided that each such person shall execute a copy of the
Certification annexed to this Order as Exhibit “A” (which shall be retained
by counsel to the party so disclosing the Confidential Information and made
available for inspection by opposing counsel during the pendency or after
the termination of the action only upon good cause shown and upon order of

the Court) before being shown or given any Confidential lnformation;

e. any authors or recipients of the Confidential lnformation;
f. the Court, Court personnel, and court reporters; and
g. witnesses (other than persons described in Paragraph 5(e)). A witness shall

sign the Certification before being shown a confidential document.
Confidential Information may be disclosed to a witness who will not sign
the Certification only in a deposition at which the party who designated the
Confidential Information is represented or has been given notice that
Confidential Information shall be designated “Confidentia|” pursuant to
Paragraph 2 above. Witnesses shown Confidential Information shall not be
allowed to retain copies.

6. Any persons receiving Confidential Infonnation shall not reveal cr discuss such
information to or with any person who is not entitled to receive such infonnatior., except as set
forth herein.

7. Unless otherwise permitted by statute, rule or prior court order, papers filed with
the court under seal shall be accompanied by a contemporaneous motion for leave to file those
documents under seal, and shall be filed consistent with the court’s electronic filing procedures in

accordance with Loca| Rule lO-S(b). Notwithstanding any agreement among the parties, the party

4838-2299»8420.\ 3

 

LEW|S
BR|SBO|S
aiseAARo
asian-our

AllOfiMVS Al l.AW

\°W\IG\UlAUNl-‘

NNNNNNNNNi-¢o_o_i-¢o_o-\i_i_i-oo_
W\l¢\UI&UN~¢\¢®`|¢\U\AUk-Ji_¢

 

Case 3:19-cv-00121-MN|D-CBC Document 13 Filed 04/16/19 Page 4 of 6

seeking to file a paper under seal bears the burden of overcoming the presumption in favor of
public access to papers filed in court. Kamakana v. City and County of Honolulu, 447 F.2d 1172
(9th Cir. 2006).

8. A party may designate as “Confidential” documents or discovery materials
produced by a non-party by providing written notice to all parties of the relevant document
numbers or other identification within thirty (30) days after receiving such documents or discovery
materials. Any party or non-party may voluntarily disclose to others without restriction any
information designated by that party or non-party as confidentia|, although a document may lose
its confidential status if it is made public.

9. lf a party contends that any material is not entitled to confidential i;reatment, such
party may at any time give written notice to the party or non-party who designatecl. the. material.
The party or non-party who designated the material shall have twenty-five (25) days from the
receipt of such written notice to apply to the Court for an order designating the material as
confidentia|. The party or non-party seeking the order has the burden of` establishing that the
document is entitled to protection.

10. Notwithstanding any challenge to the designation. of material. as Confidential
lnformation, all documents shall be treated as such and shall be subject to the provisions hereof
unless and until one of the following occurs:

a. the party or non-party who claims that the material is Confidential
Information withdraws such designation in writing; or

b. the party or non-party who claims that the material .s Confidential
lnfonnation fails to apply to. the Court for an order designat.ng the material
confidential within the time period specified above after receipt of a written
challenge to such designation; or

c. the Court rules the material is not confidentia|.

ll. All provisions of this Order restricting the communication or use of Confidential
lnfonnation shall continue to be binding after the conclusion of this action, unless otherwise

agreed or ordered. Upon conclusion of the litigation, a party in the possession of Confidential

4838-2299-8420.1 4

 

 

Case 3:19-cv-00121-MMD-CBC Document 13 Filed 04/16/19 Page 5 of 5

_

lnformation, other than that which is contained in pleadings, correspondence, and deposition
transcripts, shall either (a) return such. documents no later than thirty (30) days after conclusion of
this action to counsel for the party or non-party who provided such information, or (b) destroy
such documents within the time period upon consent of the party who provided the information
and certify in writing within thirty (30) days that the documents have been destroyed.

12. The terms of this Order do not preclude, limit, restrict, or otherwise apply to the use
of documents at trial.

13. Nothing herein shall be deemed to waive any applicable privilege or work product

\QW\I¢\Ul¢BUN

protection, or to affect the ability of a party to seek. relief for an inadvertent disclosure of material

ina
¢

protected by privilege or work product protection,

_
_

14. Any witness or other person, firm or entity from which discovery is sought may be

_\
N

informed of and may obtain the protection of this Order by written advice to the parties’ respective

_n
03

counsel or by oral advice at the time of any deposition or similar proceeding.

inn
a

DATED this Mh day of April, 2019. DATED this M day of April, 2019.
MOORE LAW GROUP, P.C. LEwls BRlsBols BlsGAARD & SMITH LLP

A//'o;m/D. Moow/ M_
John D. Moore, Esq. Bruce C. Young, Esq.

' ' ' Paige S. Shreve, Esq.
§§ L§'$s§;°$(l,);'ve’ S""e A 6385 s. Rainbow Boulevard, suiie 600
T l_ ’ 775 336 1600 Las Vegas, Nevada 89118
c ’ _ ( ) ` Attorneys for Defendant Spring I"alley Health
Ema'l: J‘)"_“@YMLMM Care, LLC d/b/a Spanish Hills W.zllness Suites
Attorney for Plaintij]'Mark Premo

Ni-oi_o_i-¢o_
S\b@\l¢\(ll

QM.

z§M

UN@D sTATEs M»(g!sTRATE JUDGE

DATED; '¢f;//€;/ZO/¢i

N
ina

lT lS SO ORDERED:

NNN
&UN

 

NNNN
W\l¢\£ll

LEW|S
BR|SBO|S
sisGAARo

am LLP
Anomsvs AI uw 4838-2299-8420.1 5

 

 

 

LEW|S
saisaois

BlSGAARD
&Wll'l|.l.P

AIIMVS Al LAW

\$WQG\U|AUN~

NNNNNNNNN\_\-oo_l_o_i_\-‘i_~o_
N\l¢\UlAWN~¢\¢N\|G\£lI-BUNl-‘Q

 

 

 

Case 3:19-cv-00121-MMD-CBC Document 13 Filed 04/16/19 Page 6 of 6

EXHIBIT A
CERTIFICATION RE CONF|DENT|AL DISCOVERY MATERIALS
l hereby acknowledge that l, [NAME],
[POSITION AND EMPLOYER], am

 

about to receive Confidential lnfonnation supplied in connection with United States: District Court
Case No. CASE NO. 3:19-cv-00121-MMD-CBC. I certify that l understand that the Confidential
lnfonnation is provided to me subject to the terms and restrictions of the Stipulated
Confidentiality and Protective Order filed in this Proceeding. l have been given a copy of the
Stipulated Confidentiality and Protective Order; I have read it, and I agree to be bound by its
terms.

1 understand that the Confidential lnformation, as defined in the Stipulated Confidentiality
and Protective Order, including any notes or other records that may be made regarding any such
materials, shall not be Disclosed to anyone except as expressly permitted by the Stipulated
Confidentiality and Protective Order, l will not copy or use, except solely for the purposes of this
Proceeding, any Confidential lnformation obtained pursuant to this Stipulated Confi dentiality and
Protective Order, except as provided therein or otherwise ordered by the Court in the Proceeding.

I further understand that I am to retain all copies of all Confidential information provided
to me in the Proceeding in a secure manner, and that all copies of such materials are to remain in
my personal custody until termination of my participation in this Proceeding, whereupon the
copies of such materials will be returned to counsel who provided me with such materials.

1 declare under penalty of perjury, under the laws of the United States of America and
State of Nevada, that the foregoing is true and correct. Executed this _ day of

, 2019.
BY:

 

Signature
Title

Address
City, State, Zip
Te|ephone Number

4338-2299-8420.1 6

 

